Citation Nr: 1822572	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  10-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.

2.  Entitlement to an earlier effective date for the grant of service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Jacqueline McCormack, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted entitlement to service connection for erectile dysfunction and assigned a noncompensable evaluation effective from March 12, 2008.  In August 2009, the Veteran filed a notice of disagreement (NOD) with the rating and effective date assigned for erectile dysfunction.  Thereafter, the RO issued a statement of the case (SOC) in April 2010, and the Veteran filed a timely substantive appeal in May 2010.

In a November 2014 rating decision, the RO continued 10 percent ratings for residuals of hemorrhoidectomy and peripheral neuropathy of the right and left lower extremities.  In December 2014, the Veteran filed a timely NOD with that decision.  When an NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the RO has acknowledged receipt of the NOD and is actively developing that claim.  See December 2014 Correspondence.  As such, this situation is distinguished from Manlincon where an NOD had not been recognized.  Accordingly, the Board declines to exercise jurisdiction over those claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.

In October 2009, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO, and, in February 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The Board also notes that the Veteran was previously represented by Disabled American Veterans.  However, in February 2018, the Veteran executed a new VA Form 21-22a appointing an attorney, Jacqueline McCormack, as his appointed representative.  The Board recognizes this change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  During the February 2018 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction.  There is no allegation of error in fact or law in this matter remaining for appellate consideration.

2.  The Veteran's erectile dysfunction is manifested by loss of erectile power and deformity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met with respect to the claim of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction; the Board has no further jurisdiction to consider an appeal of this matter.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial disability rating of 20 percent, but not higher, for erectile dysfunction have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his Board hearing in February 2018, prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction.  The undersigned Veterans Law Judge confirmed that request on the record.  Because the Veteran has withdrawn the issue on appeal, there is effectively no longer any remaining allegation of error of fact or law.  See 38 U.S.C. § 7105 (d)(5).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction.

II. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Veteran was provided a VCAA letter in June 2008, his service treatment records and identified post-service treatment records have been obtained, and he has been afforded appropriate VA examinations.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with his claim given the fully favorable nature of the Board's decision herein, which grants the maximum schedular rating for erectile dysfunction.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III. Increased Rating

Service connection for erectile dysfunction as a complication of service-connected diabetes mellitus was granted in a July 2009 rating decision, and a noncompensable rating was assigned, effective March 12, 2008.  The Veteran disagreed with the initial rating assigned therein and the current appeal ensued.  Specifically, the Veteran asserts that his erectile dysfunction is manifested by loss of erectile power and deformity such that a 20 percent rating is warranted.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under DC 7522 a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  This is the sole disability rating provided under this diagnostic code provision.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

A footnote to DC 7522 provides for review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  The Veteran is in receipt of SMC under 38 C.F.R. § 3.350 for loss of use of a creative organ due to his erectile dysfunction for the entire appeal period.  Consequently, the sole issue in this case is whether the Veteran is entitled to the maximum, and only, schedular rating under DC 7522 of 20 percent.  

B. Factual Background

Turning to the evidence of record, during a June 2005 VA general medical examination, the Veteran reported problems with maintaining an erection.  Specifically, he indicated that since January 2005, he experienced a decrease in his ability to maintain an erection.  He reported that he was able to achieve vaginal penetration, but his penis develops a "crook" with the distal penis projecting and bending upward.  He stated that after this occurs and after he has achieved vaginal penetration, he loses his erection.  On examination, an inferior Peyronie's penile plaque was noted.  The examiner diagnosed the Veteran with erectile dysfunction manifested by an inability to maintain an erection and a curvature of the penis that occurs after erection.  The examiner opined that the diagnosis was "more likely than not Peyronie's disease... [and] less likely than not due to the diabetes."  

The Veteran was afforded a VA diabetes mellitus examination in June 2008.  The examiner indicated that the Veteran's erectile dysfunction was a symptom relating to diabetes and that medication and diabetic neuropathy were contributing causes of the Veteran's erectile dysfunction.  

The Veteran was afforded a VA diabetes mellitus examination in March 2009.  The examiner opined that the Veteran's erectile dysfunction was a complication of diabetes and that the most likely etiology of the Veteran's erectile dysfunction was diabetic neuropathy.  As rationale for those conclusions, the examiner noted the duration of the Veteran's diabetes and that the Veteran's diabetes had been poorly controlled.  The examiner also indicated that the onset of the Veteran's erectile dysfunction was in relation to the onset of his diabetes.  

During the October 2009 DRO hearing, the Veteran testified that he was diagnosed with diabetes in 1992 and that his penile deformity started in late 2004 or early 2005.  

In a March 2016 statement, the Veteran reported that when he was first diagnosed with erectile dysfunction during the 2005 VA examination, he told the examiner that his penis was crooked and the examiner diagnosed Peyronie's disease.  The Veteran also indicated his belief that his penile deformity and/or Peyronie's disease was due to his diabetes.  In support of his contention, the Veteran submitted an internet article entitled "Peyronie's Disease-Curve in Penis" written by a medical doctor.  The article discussed possible causes of Peyronie's disease, including repeated mild trauma to the penis that results in minor but accumulative damage.  The article also noted that diabetes is a risk factor for Peyronie's disease.  

In July 2016, the Veteran submitted an internet article entitled "The Relationship between Diabetes and Peyronie's Disease."  The article explained that high blood sugar can cause blood vessel and nerve damage and that if such damage occurs in the erectile bodies of the penis, then Peyronie's disease can develop.  The article also noted that erectile dysfunction is more common in men with diabetes and that "[m]en with erectile dysfunction, but still able to penetrate, are more likely to have penis buckling incidents as the penis may not be sufficiently rigid.  Penis buckling can result in penis injury, which can lead to Peyronie's disease."  The article also cited to a 2006 study that investigated the clinical characteristic of patients with Peyronie's disease and diabetes mellitus and concluded that diabetes "probably exaggerates the fibrotic process in P[eyronie's] d[isease].  Diabetic patients with P[eyronie's] d[isease] have a higher risk of deformity and erectile dysfunction."  

In an October 2017 statement, the Veteran's wife reported that in 2004, the Veteran started having trouble getting erections and, when he was able to get an erection, his penis was crooked making it very difficult to have intercourse.  

The Veteran was afforded VA diabetes mellitus and male reproductive organ conditions examinations in April 2018.  The Veteran reported the onset of erectile dysfunction symptoms in 2005.  He reported that the condition began with difficulty achieving and maintaining erections, as well as a crooked deformity of the penis with erection.  He indicated that the condition has stayed the same.  The examiner noted "penile deformity with erection, bent at glans, started in 2005."  The examiner diagnosed the Veteran with erectile dysfunction and opined that the etiology of the Veteran's erectile dysfunction was diabetes mellitus.   

C. Analysis

After a review of the evidence, and after resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran is entitled to a single (and maximum) 20 percent disability rating for service-connected erectile dysfunction for the entire initial rating period on appeal.  Specifically, the evidence shows that the Veteran has both a loss of erectile power as well as penis deformity, noted as an abnormal curvature/angulation.  

The Board acknowledges that there is conflicting evidence regarding whether the Veteran's Peyronie's disease is a manifestation of his service-connected diabetes mellitus, and by extension, his erectile dysfunction.  The Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to service-connected condition.

Here, the June 2005 VA examiner opined that the Veteran's penile deformity was more likely than not caused by Peyronie's disease and was less likely as not related to diabetes.  However, the Board notes that the examiner provided no rationale to support this finding.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  Moreover, the examiner did not actually opine as to whether Peyronie's disease was a manifestation of diabetes.  

There is no positive medical opinion specifically addressing this question; however, the April 2018 VA examiner specifically noted a "penile deformity with erection, bent at glans, started in 2005" and opined that the etiology of the Veteran's condition was diabetes mellitus.  

Moreover, the Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board finds that the treatise evidence submitted in this case to be of probative weight pursuant to the reasoning of Sacks.  As discussed above, this evidence concludes with specificity and sufficient certainty that there is a significant relationship between diabetes and Peyronie's disease, especially in men who have erectile dysfunction but are still able to penetrate, as the Veteran described was his circumstance in 2005.  Moreover, the evidence is consistent with and supports the Veteran's lay testimony that he developed Peyronie's disease after his diabetes and associated disorders including erectile dysfunction.  Accordingly, the Board finds that the treatise evidence provides plausible causality concerning how the Veteran's diabetes and erectile dysfunction could have caused his Peyronie's disease, and consequently, his penile deformity.

In sum, the Board finds the April 2018 VA examiner's opinion that the Veteran's penile deformity with erection was a complication of diabetes, when bolstered by the treatise evidence, is sufficient for the Board to determine that the evidence is at least in equipoise as to whether the Veteran's Peyronie's disease is a symptom of his erectile dysfunction associated with diabetes.  Therefore, the Board resolves doubt in the Veteran's favor and finds that a 20 percent rating is warranted for the Veteran's erectile dysfunction as it has been manifest by a deformity and loss of erectile power for the entire appeal period.  

The Board again notes that a 20 percent rating is the sole disability rating provided under this diagnostic code provision.  There is no evidence or argument that there is any other potentially applicable diagnostic code under which the Veteran's erectile dysfunction symptoms would warrant a higher rating.  The Board also notes that the Veteran is in receipt of SMC for loss of use of a creative organ.  Therefore, a rating in excess of 20 percent is not warranted.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C. § 5107(b); Gilbert, supra.


ORDER

The issue of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction is dismissed.

An initial evaluation of 20 percent is granted for erectile dysfunction, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


